Title: To George Washington from Robert Lewis, 5 February 1794
From: Lewis, Robert
To: Washington, George


          
            Hond Uncle,
            Frederick County [Va.] February 5 [1794]
          
          Inclosed I send you the Deed which you re-acknowledged at Mount Vernon and a fair copy
            of the same which I will thank you to sign. Thro’ the neglect of
            Doctor Stuart & Colo. Ball who did not attend to prove your re-acknowledgment, the
            Deed is out of date, and the Court of Frederick will not admit it to record—I therefore request you will be so obliging as to sign the new Deed (as
            the old one is in a very tattered condition) or reacknowledge the old one, either of
            which will do. I wish you to sign the Deed in presence of old Mr Rutherford & any
            others that may accompany him.
          I have just returned from among your tenants in Berkley and now on my way to Fauquier;
            from which place, I shall write you more fully & respecting to your business. Present my affectionate regards to my Aunt & believe me with
            sincere respect your Affectionate Nephew
          
            Robt Lewis.
          
        